The plaintiffs in error, hereinafter referred to as the defendants, were convicted of the crime of burglary in the second degree, and sentenced to serve a term of two years in the state penitentiary at McAlester, and appeal.
The record in this case was filed in this court June 20, 1931; no brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed. *Page 443